Name: Regulation (EEC) No 606/71 of the Commission of 23 March 1971 amending Regulation (EEC) No 685/69 in particular as regards private storage aid for butter and cream
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  economic policy;  agricultural structures and production
 Date Published: nan

 Official Journal of the European Communities 159 No L 70/16 Official Journal of the European Communities 24.3.71 REGULATION (EEC) No 606/71 OF THE COMMISSION of 23 March 1971 amending Regulation (EEC) No 685/69 in particular as regards private storage aid for butter and cream HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Article 1 The amount of 9 units of account shall be substituted for the amount of 8 units of account in Article 6 (2) ( a ) of Regulation (EEC) No 685169 . Article 2 The following shall be substituted for Article 23 of Regulation (EEC) No 685/69 : 'Article 23 Having regard to Council Regulation (EEC ) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by. Regulation (EEC) No 1253/70 ,2 and in particular Article 6 (7 ) thereof; Whereas Article 24 of Commission Regufation (EEC) No 685/693 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 878/70,4 fixed the amount of private storage aid for butter and cream; whereas, in view of the trend of prices and the market situation, such amounts should be amended; whereas a method for the payment of ' aid should be specified ; whereas the new amounts should be aligned with those laid down in Article 6 (2) (a) and (b); "Whereas experience has shown that, when these amendments are being made, some of the conditions governing storage contracts determined in Article 23 of Regulation (EEC) No 685/69, as well as the beginning of the storage period provided for in Article 24, should also be amended; 1 . The butter or cream shall have been made during the fourteen days preceding the day of its entry into storage under the contract . 2 . The minimum quantity of butter or cream referred to in Article 9 ( 1 ) ( e ) of Regulation (EEC)  No 985/68 shall be 1000 kilogrammes per lot. 3 . The measures for supervision of lots under contract, provided for in Article 9 ( 1 ) ( f) of Regulation (EEC) No 985/68 , shall form part of the contract conditions . 4 . The contract conditions , shall provide, in respect of butter, that the packaging shall bear at least the following information, which may be coded : ( a) identification number of the factory, Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; ( b ) date of manufacture, ( c ) date of entry into store, ( d ) delivery number.1 OJ No L 148 , 28.6.1968, p. 13 . 2 OJ No L 143 , 1.7.1970, p. 1 . 8 OJ No L 90, 15.4.1969, p. 12. 4 OJ No L 105, 15.5.1970, p . 24 . 5 . The storage contract shall not be concluded before the entry of the butter into store.' 160 Official Journal of the European Communities Article 3 2 . The aid referred to in Article 26 may be paid by instalments. The amount of the payment may in no case exceed the amount of the aid due on the date of payment.' The following shall be substituted for Article 24 of Regulation (EEC) No 685/69 ; 'Article 24 Article 4 1 . The private storage aid provided for in Article 6 (2) of Regulation (EEC) No 804/68 shall be calculated per metric ton of butter or butter equivalent as follows : (a) 9 units of account for fixed costs, The following shall be substituted for Article 28 ( 1 ): ' 1 . The storage period shall begin on 1 April and end on 15 September of the same year. The period for removal from storage shall begin on 16 September and end on 31 March of the following year.' (b ) 0-60 units of account per day of storage for costs related to the duration of storage. The number of days shall be reckoned from the day of entry into store until the day of removal . The . amount shall not, however, exceed 126 units of account. ( c) 30 units of account for deterioration in quality for a product stored for at least four months . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation^ shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1971 . For the Commission The President Franco M. MALFATTI